Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3. Claims 1-7, 9-15, 17, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 20180314448) and in view of Hanson (US 20170109101) and further in view of Fillingim (US 20110060927) and Riska (US 20090132754)

Claim 1.   Grossman discloses A computer-implemented method for a data storage system (e.g.., a storage system is provided comprising a memory and a controller, 0031), comprising:

determining, by the data storage system, a timeout value of the data storage system (e.g.., idle period is sometimes referred to herein as the "background operations time-out" ("BKOPS TO") period, para 0128);

determining whether a first host operation is received by the data storage system (e.g., receive a plurality of write commands, 0031; If the controller 1020 receives a host (user) command (act 1330), para 0141 Fig. 13);
 
in response to determining that the first host operation is not received: (e.g.., estimate whether or not there is enough time in the latency window for the storage system 100 to perform the background operation, 0119; when no host foreground commands are currently being executed and after a period of idle time, para 0113); and



wherein a system power is high when a host operation is executed (e.g., a high-power mode refers to a mode used by the storage system 100 when the storage system 100 is used to store or read data from the memory 104, para 0115).

wherein the system power is low during the duration of time for the timeout value (e.g., a low-power mode refers to a mode used by the storage system 100 when the storage system 100 is not used to store or read data from the memory 104).

wherein the low system power is lower than the high system power (e.g., Low-power mode uses less power from the power supply of the storage system 100 than high-power mode, 0115), and

wherein the timeout value is determined based on one or more criticality levels of the one or more background management operations of the data storage system, (e.g., this estimate can be based on a prediction of the likelihood of the host sending another command in the latency window based on prior behavior by the host.  If the storage system 100 estimates that there will be enough time, the storage system 100 executes a background operation (act 740), para 0121; background operations, which may be queued up in the storage system 100 (e.g., according to their importance, overall latency reduction, better performance (through better-timed background operations and their positive impact on performance) 0121-0122; each background operation can be classified as either suspendable (such as triple-level cell (TLC) write and erase) or atomic (such as operations that use the ECC hardware engine)… urgency, 0137-0138).

Grossman does not disclose, but Hanson discloses 
	an adaptive timeout parameter of the data storage system, wherein the timeout value of the adaptive timeout parameter relates to a background management operation (e.g., inactivity 

	determining whether a timer value satisfies the timeout value; in response to determining that the  timer value satisfies the timeout value (e.g., inactivity time indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, 0039).
	wherein the timeout value is a duration of time waits before initiating a background management operation (e.g., inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks, para 0039).
	of the adaptive timeout parameter, commencing upon completing a host operation and ending upon  (e.g., memory module 100 can enter into an idle state and start the inactivity timer indicating inactivity, start the inactivity timer, 0038-0039 Fig. 3; When the inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks of the flash devices, 0039).
	wherein the timeout value of the adaptive timeout parameter is a standby time period between a host operation and a background management operation, wherein the timeout value of the adaptive timeout parameter does not include a host operation time period and does not include a background management operation time period (e.g., When the inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks of the flash devices 141,… can change…  0039, Fig 3). 



Grossman in view of Hanson does not disclose, but Fillingim discloses 
	wherein the system power is intermediate when the background management operation is executed, Wherein the intermediate system power is higher than the low system power and lower than the high system power (e.g., dynamically change the allocation of power and send appropriate parameters to the power management apparatus 122, 0072; dynamically allocate power to remain within the constraints of the power budget.  Thus, one DIMM performing a number of energy intensive operations may be allocated 20 watts while another DIMM is allocated 5 watts until the energy intensive operations are complete, 0074; the power consumption target includes a baseline power, but allows for bursts and provides power restrictions on bursting, 0075; FIG. 7B, and described below, different types of operations may use different amounts of power or energy during execution, and may have different durations.  The schedule module 612, in one embodiment, dynamically schedules concurrently executing operations to satisfy the power consumption target., 0260; FIG. 7B shows that, typically, erase operations require a considerable amount of power for a significant period of time compared to other operations, that write operations require less power and time, and that read operations typically require the least amount of power and time during execution, 0263)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, with Fillingim, providing the benefit of schedule different types of operations other than read, write, and erase operations, and operations may have different relative power and time 

Grossman in view of Hanson and Fillingim does not disclose, but Riska discloses 
	wherein an increase in the one or more criticality levels of the one or more background management operations decreases the timeout value of the adaptive timeout parameter (e.g., background tasks are scheduled only when there are no foreground tasks in the system, i.e., during system's idle times… background activities are categorized based on the amount of work time (i.e., infinite or finite) needed to complete a background task and the buffer requirements of the background task… repetitive tasks that cumulatively use an amount of time that is much larger than most idle times in the data storage device, 0034-0035; variability in the idle times distribution , 0038; For idle intervals longer than T.sub.Begin.sup.o but shorter than T.sub.End.sup.o there will be some background work completed but the completed work is less than for intervals longer than T.sub.E.sup.0, 0082; range of idle intervals lengths P , see Table 1 after 0039 ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, with Fillingim, with Riska, providing the benefit of idle times are considered a valuable resource in a system and their efficient management becomes critical to system performance and reliability (see Riska, 0034).

Claim 2..    Grossman discloses wherein the timeout value  of the adaptive timeout parameter is determined  based on the one or more criticality levels of the one or more background management operations of the data storage system, and based on a random generated number, or likelihood of receiving a second host operation command by the data storage system (e.g., this estimate can be based on a prediction of the likelihood of the host sending another command in the latency window based on prior behavior by the host.  If the storage system 100 estimates that there will be enough time, the storage system 100 executes a background operation (act 740), para 0121; each background operation can be classified as either 

Claim 3.    Grossman renders obvious wherein the criticality level of the one or more background management operations is based on an amount and a severity of the one or more background management operations (e.g.., urgency of the background operations.  A central system can arbitrate the different management operations considering their classification, urgency and the state of the pipeline.  That is, given that the time available between hardware stages is known, the controller 1020 can select which among a plurality of background operations to perform, para 0138), and
	Wherein the timeout value of the adaptive timeout parameter is determined based on the amount and severity of the one or more background management operation (e.g., another command to the storage system 100 during the latency window, and the storage system 100 would need to execute that command instead of the background operation, 0118; estimates whether there is enough time left in the latency window to perform one or more background operations, which may be queued up in the storage system 100 (e.g., according to their importance and/or length, 0121).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, as suggested above, providing the benefit to estimate whether or not there is enough time in the latency window for the storage system 100 to perform the background operation (0119).

Claim 4.    Grossman discloses wherein determining the timeout value comprises: determining the amount of the one or more background management operations based on one or more of an indicator of a utilization of the data storage system, a type of host commands, or one or more operating environment parameters of the data storage system (e.g.., a machine learning algorithm 

Claim 5.    Grossman discloses wherein the indicator represents a ratio between a busy time and an idle time of the data storage system (e.g.., in response to estimating that there will be enough time to perform the background operation in the memory without the background operation being interrupted by another host operation, para 0040 0122).
	Wherein the timeout value of the adaptive timeout parameter is determined based on the indicator representing the ratio between the busy time and the idle time of the data storage system (e.g., A background command can be performed whenever possible when no host foreground commands are currently being executed and after a period of idle time ; While background operations can be performed at a later time when the host is idle, 0117).

Claim 6.    Grossman discloses wherein determining the timeout value comprises: determining the severity of the one or more background management operations based on one or more of a bit error rate of a memory block of a non-volatile memory device or an occupancy level of the non-volatile memory device (e.g.., When the storage system is on-line, the background operations can be classified according to system urgency (act 1220).  For example, if high bit-error rate (BER) is measured for certain blocks, para 0138).

Claim 7.    Grossman discloses wherein the likelihood of receiving the second host operation is based on a usage data of the data storage system (e.g.., it is possible that the host may issue another command to the storage system 100 during the latency window,, para 0118; first usage scenario or a second usage scenario, para 0019).

Claim 21. 	Grossman in view of Hanson and Fillingim does not disclose, but Riska discloses 
	the one or more criticality levels of the one or more background management operations comprise at least an urgency grade of the one or more background management operations  (e.g., Background tasks represent activities with lower priority than user traffic, i.e., foreground tasks, in a data storage device…  background tasks are non-instantaneously preemptive… non-preemptive background jobs… background activities are categorized based 

	the timeout value of the adaptive timeout parameter is determined inversely with respect to the at least an urgency grade of the one or more background management operations (e.g., the amount of time to wait in every idle period before any background task is scheduled for service, and, second, the amount of background tasks to be served once the system starts scheduling background work, 0035 );; and

	an increase in the at least an urgency grade decreases the timeout value (e.g., schedules background work, an "idle waiting" strategy is used to avoid utilizing the very short idle periods for scheduling of background tasks., 0038).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, with Fillingim, with Riska, providing the benefit of idle times are considered a valuable resource in a system and their efficient management becomes critical to system performance and reliability (see Riska, 0034).

Claim 22. 	 Grossman in view of Hanson and Fillingim does not disclose, but Riska discloses
the one or more criticality levels of the one or more background management operations comprise at least an urgency grade of the one or more background management operations (e.g., Background tasks represent activities with lower priority than user traffic, i.e., foreground tasks, in a data storage device…  background tasks are non-instantaneously preemptive… non-preemptive background jobs… background activities are categorized based on the amount of work time (i.e., infinite or finite) needed to complete a background task, 0034); and

	periodically updating the timeout value of the adaptive timeout parameter based on the updated at least an urgency grade of the one or more background management operations (e.g., 4--The algorithm distinguishes between infinite amount of background work (for example repeating background media scans) and finite amount of background work (for example parity updates if there is an intra-disk parity feature in the data storage device), 0052-0055; All idle intervals longer than T.sub.End.sup.0, have the effective time to service background tasks of T.sub.E.sup.o time units, 0081-0082; FIG. 5 illustrates adjustment of E to fit the average background job service time., 0077).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, with Fillingim, with Riska, providing the benefit of idle times are considered a valuable resource in a system and their efficient management becomes critical to system performance and reliability (see Riska, 0034).

Claim 23. Grossman does not disclose, but Hanson discloses 
	the one or more criticality levels of the one or more background management operations are based on required to be processed (e.g., a programmable number of refresh commands received by the memory module 100 can initiate background SSD operations.  FIG. 4 shows an example for initiating SSD background tasks based on a programmable threshold of refresh commands, 0040); and

	the number of background management operations required to be processed is based on voltage events of the data storage system (e.g., DDR4 allows up to nine refresh commands to 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, providing the benefit of initiating background tasks of the SSD such as garbage collection, wear leveling, and erase block preparation are performed during an idle state of the memory module (see Hanson, 0006) and for utilizing DRAM power mode and refresh commands in conjunction with a DRAM device state to initiate background related tasks for an SSD (0024) to optimize the operation of the SSD to achieve increased efficiency and improved performance (0024).

Grossman in view of Hanson and Fillingim does not disclose, but Riska discloses
	a number of background management operations (e.g., largest amount of background work W.sup.0 M the average number of background tasks generated every foreground busy period W.sub.F the finite background work to be completed B the average number of background tasks the buffer can hold d the index of the busy period M.sub.d the number of background tasks that are generated in the dth busy period D.sub.Bursty the average number of the dropped background jobs because one busy period generated more than B background tasks DR.sub, Table 2 after 0039).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, with Fillingim, with Riska, providing the benefit of idle times are considered a valuable resource in a system and their efficient management becomes critical to system performance and reliability (see Riska, 0034).


wherein the controller is configured to:
determine a timeout value of the data storage system  (e.g.., idle period is sometimes referred to herein as the "background operations time-out" ("BKOPS TO") period, para 0128);
determine whether a first host operation is received (e.g., receive a plurality of write commands, 0031; If the controller 1020 receives a host (user) command (act 1330), para 0141 Fig. 13);
 
when the first host operation is not received, (e.g.., estimate whether or not there is enough time in the latency window for the storage system 100 to perform the background operation, 0119; when no host foreground commands are currently being executed and after a period of idle time, para 0113);

cause one or more background management operations to be executed at the data storage system (e.g.., If the storage system 100 estimates that there will be enough time, the storage system 100 executes a background operation (act 740) , para 0121; A background command can be performed whenever possible when no host foreground commands are currently being executed and after a period of idle time, 0113).

wherein a system power is high when a host operation is executed (e.g., a high-power mode refers to a mode used by the storage system 100 when the storage system 100 is used to store or read data from the memory 104, para 0115).

wherein the system power is low during the duration of time for the timeout value (e.g., a low-power mode refers to a mode used by the storage system 100 when the storage system 100 is not used to store or read data from the memory 104).

wherein the low system power is lower than the high system power (e.g., Low-power mode uses less power from the power supply of the storage system 100 than high-power mode, 0115), and



Grossman does not disclose, but Hanson discloses 
	a timeout value of an adaptive timeout parameter of the data storage system, wherein the timeout value of the adaptive timeout parameter relates to a background management operation (e.g., inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks of the flash devices 141. The threshold duration of the inactivity timer is programmable, and can change based on a user setting, para 0038-0039 Fig. 3).

	determining whether a timer value satisfies the timeout value; in response to determining that the  timer value satisfies the timeout value (e.g., inactivity time indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, 0039).
	wherein the timeout value is a duration of time that the data storage system waits before initiating a background management operation (e.g., inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks, para 0039).
	Of the adaptive timeout parameter, commencing upon completing a host operation and ending upon  (e.g., memory module 100 can enter into an idle state and start the inactivity timer indicating inactivity, start the inactivity timer, 0038-0039 Fig. 3; When the inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further 
	wherein the timeout value of the adaptive timeout parameter is a standby time period between a host operation and a background management operation, wherein the timeout value of the adaptive timeout parameter does not include a host operation time period and does not include a background management operation time period (e.g., When the inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks of the flash devices 141,… can change…  0039, Fig 3). 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, providing the benefit of initiating background tasks of the SSD such as garbage collection, wear leveling, and erase block preparation are performed during an idle state of the memory module (see Hanson, 0006) and for utilizing DRAM power mode and refresh commands in conjunction with a DRAM device state to initiate background related tasks for an SSD (0024) to optimize the operation of the SSD to achieve increased efficiency and improved performance (0024).

Grossman in view of Hanson does not disclose, but Fillingim discloses 
	wherein the system power is intermediate when the background management operation is executed, Wherein the intermediate system power is higher than the low system power and lower than the high system power (e.g., dynamically change the allocation of power and send appropriate parameters to the power management apparatus 122, 0072; dynamically allocate power to remain within the constraints of the power budget.  Thus, one DIMM performing a number of energy intensive operations may be allocated 20 watts while another DIMM is allocated 5 watts until the energy intensive operations are complete, 0074; the power consumption target includes a baseline power, but allows for bursts and provides power restrictions on bursting, 0075; FIG. 7B, and described below, different types of operations may 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, with Fillingim, providing the benefit of schedule different types of operations other than read, write, and erase operations, and operations may have different relative power and time consumptions (Fillingim, 0263), where user may need certain components to operate at less than full potential in order to save power (0006) and managing power consumption (0008).

Grossman in view of Hanson and Fillingim does not disclose, but Riska discloses 
	wherein an increase in the one or more criticality levels of the one or more background management operations decreases the timeout value of the adaptive timeout parameter (e.g., background tasks are scheduled only when there are no foreground tasks in the system, i.e., during system's 
idle times… background activities are categorized based on the amount of work time (i.e., infinite or finite) needed 
to complete a background task and the buffer requirements of the background task… repetitive tasks that cumulatively use an amount of time that is much larger than most idle times in the data storage device, 0034-0035; variability in the idle times distribution , 0038; For idle intervals longer than T.sub.Begin.sup.o but shorter than T.sub.End.sup.o there will be some background work completed but the completed work is less than for intervals longer than T.sub.E.sup.0, 0082; range of idle intervals lengths P , see Table 1 after 0039 ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a 

Claim 10 is rejected for reasons similar to claim 2 (see above).
Claim 11 is rejected for reasons similar to claim 3 (see above).
Claim 12 is rejected for reasons similar to claim 4 (see above).
Claim 13 is rejected for reasons similar to claim 5 (see above).
Claim 14 is rejected for reasons similar to claim 6 (see above).
Claim 15 is rejected for reasons similar to claim 7 (see above).

Claim 17.    Grossman discloses A data storage system (e.g.., a storage system is provided comprising a memory and a controller, 0031), comprising:
means for determining a timeout value of (e.g.., idle period is sometimes referred to herein as the "background operations time-out" ("BKOPS TO") period, para 0128); 
means for determining whether a first host operation is received (e.g., receive a plurality of write commands, 0031; If the controller 1020 receives a host (user) command (act 1330), para 0141 Fig. 13);

 in response to determining that the first host operation is not received: (e.g.., estimate whether or not there is enough time in the latency window for the storage system 100 to perform the background operation, 0119; when no host foreground commands are currently being executed and after a period of idle time, para 0113);  

means for executing one or more background management operations (e.g.., If the storage system 100 estimates that there will be enough time, the storage system 100 executes a background operation (act 740) , para 0121; A background command can be performed whenever possible when no host foreground commands are currently being executed and after a period of idle time, 0113).



wherein the system power is low during the duration of time for the timeout value (e.g., a low-power mode refers to a mode used by the storage system 100 when the storage system 100 is not used to store or read data from the memory 104).

wherein the low system power is lower than the high system power (e.g., Low-power mode uses less power from the power supply of the storage system 100 than high-power mode, 0115), and

wherein the timeout value is determined based on one or more criticality levels of the one or more background management operations of the data storage system, a random generated number  (e.g., this estimate can be based on a prediction of the likelihood of the host sending another command in the latency window based on prior behavior by the host.  If the storage system 100 estimates that there will be enough time, the storage system 100 executes a background operation (act 740), para 0121; background operations, which may be queued up in the storage system 100 (e.g., according to their importance, overall latency reduction, better performance (through better-timed background operations and their positive impact on performance) 0121-0122; each background operation can be classified as either suspendable (such as triple-level cell (TLC) write and erase) or atomic (such as operations that use the ECC hardware engine)… urgency, 0137-0138).

Grossman does not disclose, but Hanson discloses 
	a timeout value of an adaptive timeout parameter of the data storage system, wherein the timeout value of the adaptive timeout parameter relates to a background management operation (e.g., inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks of the flash devices 141. The threshold duration of the inactivity timer is programmable, and can change based on a user setting, para 0038-0039 Fig. 3).

	wherein the timeout value is a duration of time that the data storage system waits before initiating a background management operation (e.g., inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks, para 0039).
	Of the adaptive timeout parameter, commencing upon completing a host operation and ending upon  (e.g., memory module 100 can enter into an idle state and start the inactivity timer indicating inactivity, start the inactivity timer, 0038-0039 Fig. 3; When the inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks of the flash devices, 0039).
	wherein the timeout value of the adaptive timeout parameter is a standby time period between a host operation and a background management operation, wherein the timeout value of the adaptive timeout parameter does not include a host operation time period and does not include a background management operation time period (e.g., When the inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks of the flash devices 141,… can change…  0039, Fig 3). 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, providing the benefit of initiating background tasks of the SSD such as garbage collection, wear leveling, and erase block preparation are performed during an idle state of the memory module (see Hanson, 0006) and for utilizing DRAM power mode and refresh commands in conjunction 

Grossman in view of Hanson does not disclose, but Fillingim discloses 
	wherein the system power is intermediate when the background management operation is executed, Wherein the intermediate system power is higher than the low system power and lower than the high system power (e.g., dynamically change the allocation of power and send appropriate parameters to the power management apparatus 122, 0072; dynamically allocate power to remain within the constraints of the power budget.  Thus, one DIMM performing a number of energy intensive operations may be allocated 20 watts while another DIMM is allocated 5 watts until the energy intensive operations are complete, 0074; the power consumption target includes a baseline power, but allows for bursts and provides power restrictions on bursting, 0075; FIG. 7B, and described below, different types of operations may use different amounts of power or energy during execution, and may have different durations.  The schedule module 612, in one embodiment, dynamically schedules concurrently executing operations to satisfy the power consumption target., 0260; FIG. 7B shows that, typically, erase operations require a considerable amount of power for a significant period of time compared to other operations, that write operations require less power and time, and that read operations typically require the least amount of power and time during execution, 0263)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, with Fillingim, providing the benefit of schedule different types of operations other than read, write, and erase operations, and operations may have different relative power and time consumptions (Fillingim, 0263), where user may need certain components to operate at less than full potential in order to save power (0006) and managing power consumption (0008).

Grossman in view of Hanson and Fillingim does not disclose, but Riska discloses 
	wherein an increase in the one or more criticality levels of the one or more background management operations decreases the timeout value of the adaptive timeout parameter (e.g., 
idle times… background activities are categorized based on the amount of work time (i.e., infinite or finite) needed 
to complete a background task and the buffer requirements of the background task… repetitive tasks that cumulatively use an amount of time that is much larger than most idle times in the data storage device, 0034-0035; variability in the idle times distribution , 0038; For idle intervals longer than T.sub.Begin.sup.o but shorter than T.sub.End.sup.o there will be some background work completed but the completed work is less than for intervals longer than T.sub.E.sup.0, 0082; range of idle intervals lengths P , see Table 1 after 0039 ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, with Fillingim, with Riska, providing the benefit of idle times are considered a valuable resource in a system and their efficient management becomes critical to system performance and reliability (see Riska, 0034).


9. Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 20180314448) and in view of Hanson (US 20170109101) and further in view of Fillingim (US 20110060927) and Riska (cited above) and Achtenberg (US 20180191381)

Claim 8.    Grossman in view of Hanson and Fillingim and Riska does not disclose, but Achtenberg discloses 
further comprising: in response to determining that the first host operation is received:
performing the first host operation, wherein a priority level associated with the first host operation is higher than a priority level associated with the one or more background management operations (e.g.., Each access mode may correspond to a performance characteristic that has a higher priority than other performance characteristics.  Decode 
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, in view of Hanson and Fillingim, and Riska, with Achtenberg, providing the benefit of improves flexibility and utility of the data storage device 102 in addition to reducing latency and power consumption of the data storage device 102 (see Achtenberg, 0050), and to improve or optimize performance characteristics (0027).

Claim 16 is rejected for reasons similar to claim 8 (see above).





Additional References:
1. 	Bindal (US 20120102088)
2.  Malshe (US 20190103164)

Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive.   

For claims 1, 9 and 17, Applicant argues that the cited references did not disclose the amended limitations.

Grossman in view of Hanson and Fillingim does not disclose, but Riska discloses 
	wherein an increase in the one or more criticality levels of the one or more background management operations decreases the timeout value of the adaptive timeout parameter (e.g., background tasks are scheduled only when there are no foreground tasks in the system, i.e., during system's idle times… background activities are categorized based on the amount of work time (i.e., infinite or finite) needed to complete a background task and the buffer requirements of the background task… repetitive tasks that cumulatively use an amount of time that is much larger than most idle times in the data storage device, 0034-0035; variability in the idle times distribution , 0038; For idle intervals longer than T.sub.Begin.sup.o but shorter than T.sub.End.sup.o there will be some background work completed but the completed work is less than for intervals longer than T.sub.E.sup.0, 0082; range of idle intervals lengths P , see Table 1 after 0039 ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, with Fillingim, with Riska, providing the benefit of idle times are considered a valuable resource in a system and their efficient management becomes critical to system performance and reliability (see Riska, 0034).

Hanson renders the amended limitaitons as obvious (see rejections above for detail).

	Applicant’s arguments for dependent claims are based on their respective base independent claims, addressed above.
	For claims 21, 22, 23, Applicant’s arguments are addressed based on rejection under Riska in combination with the other cited references.
	New Claim 23 is rejected above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GAUTAM SAIN/Primary Examiner, Art Unit 2135